Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 3, 9, 12, 18, 26-28, 32-33, 37-38, 42-43 and 52-63 are pending.

Claims 1, 3, 9, 12, 18, 26-28, 32-33, 37-38, 42-43 and 52-63. drawn to a method for preparing a drug linker intermediate compound of formula ID, that read on a particular drug linker intermediate compound 
    PNG
    media_image1.png
    217
    483
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    460
    465
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    590
    560
    media_image3.png
    Greyscale
are being acted upon in this Office Action. 

Priority
Applicant’ claim priority to provisional application 62/313,460 filed March 25, 2016, is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on Oct 26, 2022 was filed after the mailing date of the Non-Final Office on July 26, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Rejection Withdrawn
The rejection of claims 33 and 37 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in view of the claim amendment. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 26-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The omitted variable before “is optionally substituted C1-Cg alkyl or optionally substituted C6-C10 arylene so that R6C(=O)- provides for an ester functional group that is a suitable hydroxyl protecting group;” in claim 26 renders the claim indefinite, such omission amounting to a gap in the drug linker compound.  One of ordinary skill in the art would not reasonably be apprised of the metes and bounds of the invention.
Claims 27 and 28 are included in the rejection because they are dependent on rejected claim and do not correct the deficiency of the claim from which they depend.

Conclusion
	Claims 1, 3, 9, 12, 18, 32, 33, 37, 38, 42-43 and 52-63 are allowed.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on M-Th 9-6:30; alternate F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 572-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.   

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644